




















Letter of Intent











July17, 2008




Bill Kaufman

Solar Masters

10935 Hillside Road

Alta Loma, CA 91737


Re: Asset Acquisition of Solar Masters



Dear Mr. Kaufman:


1.  Purpose of Letter

 The purpose of this Letter of Intent is to evidence a legally non-binding
agreement between Probe Manufacturing, Inc. (“Buyer”) and Solar Master
(“Seller”) regarding the acquisition of the assets of Solar Masters
("Business"), this agreement shall be enforceable in accordance with its terms
as set forth below.

2.  Terms of Transaction

 The following numbered paragraphs reflect our understanding and agreement on
the material terms and conditions of the proposed transaction. The parties have
agreed to use their best efforts to negotiate a more complete and definitive
agreement which will supersede this Letter.

3. Assets To Be Purchased

Buyer will purchase all the assets of the Business as set forth in the Seller's
balance sheet for the Business dated June 30, 2008, adjusted for transactions
conducted in the ordinary course of business from the date of the balance sheet
to the date of closing, including among other things, the name(s) of the
Business, the Business organization, all property, rights, contracts of any
nature, inventories (including inventory currently at the port of Long Beach),
rights under domestic and foreign copyrights, patents, trademarks and licensing
agreements, know-how and know-how agreements, subscription and circulation lists
and goodwill related to the Business, including Seller’s name and website,
except Seller’s current account receivables.  Seller would take no action which
materially reduces or increases the amount of cash during the period from the
date of this communication to the closing date, other than in the ordinary
course of business. The purchase will be on the terms and subject to the
conditions set forth in a legally written agreement to be negotiated and entered
into by Seller and Buyer (“Definitive Agreement”).

4. Liabilities To Be Assumed

Buyer will assume none of Seller's liabilities.  Specifically Buyer will not be
responsible for Seller's tort liabilities, unfunded pension liabilities, any
taxes that Seller becomes obligated to pay as a result of the sale, any
liabilities resulting from pending litigation, or any undisclosed liabilities.

5. Purchase Price

Probe gets:

1.

All inventory including the container currently in the Port of Long Beach.

2.

Company name, website, domain name, customer list and any and all Intellectual
Property.  This includes the new IP for the low cost barricade light that will
bring the cost down to $10.00 USD FOB Factory.

3.

A sourcing connection by Solar Masters/Bill Kaufman to assist with the delivery
of the barricade lights to Probe at a cost $10.00 per unit FOB Factory for
additional considerations listed in items 3 and 4 below.




Solar Masters gets:

1.

$80,000 for the container currently in the Port of Long Beach. And Probe agrees
to order the next container upon sale of the product in the current container.
 The deposit on the next container is to be $40,000.

2.

250,000 shares of Probe common stock and a royalty on gross revenue of 5% for
the balance of 2008.

3.

Additional royalty payments of 7% for 2009, 6% for 2010 and 5% for 2011,
provided that Probe has gross revenue of a minimum of $1 million, and product
cost of $10 USD or less for the “barricade light”.  If these conditions are not
met, the royalty shall decrease to 5%.

4.

Additional shares of Probe common stock of 100,000 in 2009; 100,000 in 2010; and
50,000 in 2011 provided that Probe has gross revenue of a minimum of $1 million,
and product cost of $10 USD or less for the “barricade light”.  If the gross
revenue number is not met, then the stock that was to be issued will become an
option to purchase the shares that would have been issuable if the gross revenue
target had been met.  The exercise price of the options will be $0.40.

5.

The “barricade light” pricing is to be $10.00 USD and may adjust periodically
based on standard industry pricing variations.  This will apply in all sections
of this Agreement that refer to the $10.00 USD cost for the barricade light.

6. Representations, Warranties, Covenants, and Conditions

The Definitive Agreement to be negotiated and entered into by Seller and Buyer
will contain the usual and customary representations, warranties, covenants, and
conditions, including but not limited to: satisfactory results of the parties
due diligence investigations, obtaining the appropriate financing or commitment,
approval of all necessary and related documents and agreements, and approvals of
the shareholders and boards of directors if required by law. Such approvals may
be withheld in the sole discretion of the relevant party.

7. Closing

The Closing shall be subject to the usual and customary conditions and
requirements and shall take place no longer than 60 days from the date of this
Letter.

8. Noncompetition Agreement

 The sale will be contingent on Buyer being able to enter into a noncompetition
agreement with Seller.

9.  Alternative: Certain Covenants and Restrictions

In addition to the terms of the proposed transaction described above, and in
consideration of the significant expenses that we both will incur in pursuing
the sale to you of our business assets and the mutual undertakings described, we
agree that the following lettered paragraphs shall also constitute legally
binding and enforceable agreements between us.

A. Good Faith Negotiations

Buyer and Seller shall negotiate in good faith and make their best efforts to
arrive at an agreement for the sale of Seller's assets to Buyer at the earliest
practicable time.

B. Exclusive Dealing

While the parties are negotiating an agreement for the sale of Seller's assets
to Buyer (and for a period of 30 days after termination of this Letter), Seller
shall not directly or indirectly, through an owner, employee, or agent, offer to
sell its assets to anyone other than Buyer, encourage inquiries or offers from
anyone but Buyer for the sale of its assets.

C. Access to Information

On or before 5 days after the execution of this Letter of Intent, and for a
period of 21 days thereafter, Seller shall permit Buyer, its investors and other
sources of financing, and their accountants, counsel, and other representatives
and agents to have reasonable access to the properties and the books, records,
contracts, and other documents and information concerning the businesses,
finances, and assets of Seller. They shall also have reasonable access during
normal business hours and upon reasonable notice to legal, financial,
accounting, and other representatives of Seller with knowledge of the
businesses, finances, and assets of Seller. However, they shall not contact any
employees or customers of Seller without Seller's approval, which it shall not
unreasonably withhold or delay. Seller shall have the right to have a
representative present at any meeting with employees and customers. Seller shall
not be required to grant access that is prohibited by law.

D. Prohibition on Disclosure of Confidential Information

Neither Buyer nor any of its representatives or agents shall disclose to any
third party any confidential or proprietary information about the business
activities or assets of Seller or any of the transactions contemplated by this
Agreement, except as required by applicable law. Buyer may disclose such
confidential or proprietary information as necessary for it to obtain financing
for this acquisition, but only if the person receiving the information executes
an agreement legally enforceable by Seller to keep such information
confidential. If Seller and Buyer are unable to agree on the sale of Seller's
assets to Buyer, Buyer shall return all records, contracts, and other
information about Seller that it obtained during their negotiations

Seller and Buyer agree that any breach of the prohibition against the disclosure
of confidential or proprietary information will cause irreparable injury and
that any remedy at law for the breach will be inadequate. Therefore, the parties
agree that in the event of any breach by Buyer of this provision, Seller shall
be entitled to obtain preliminary and permanent injunctive relief without having
to prove that actual damages resulted from the breach. This injunctive relief is
in addition to all other legal and equitable remedies to which Seller may be
entitled.

E. Expenses

Buyer and Seller each shall be solely responsible for expenses that it incurs in
connection with the negotiations for the sale of Seller's assets and the
consummation of the sale and other transactions contemplated by their agreement.

F. Public Disclosures

Seller and Buyer shall consult with each other and must agree as to the timing,
content, and form before issuing any press release or other public disclosure
related to this Letter or any transaction contemplated by this Letter. However,
this does not prohibit either of them from making a public disclosure regarding
this Letter and the transactions contemplated by this Letter if, in the opinion
of its legal counsel, such a disclosure is required by law.

G. Termination

Seller and Buyer each has the right to terminate this Letter of Intent if no
agreement to sell Seller's assets to Buyer is reached within 21 days from the
date of this Letter. Following termination, neither party shall have any
obligations under this Letter of Intent, except as stated in Paragraphs B, D, E,
F, G, H, and J of the Binding Provisions, which will survive such termination.

H. No Conflicting Agreement

Each party hereto represents and warrants that such party is not a party to any
contract, agreement or understanding with any other party which would prevent
such party from entering into this Letter of Intent.

I. Counterparts

This Letter of Intent may be executed in counterparts, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument.

J. Definitive Agreements

Upon execution of this Letter of Intent, the parties will then attempt to
negotiate and execute a Definitive Agreement. Neither party has an obligation to
negotiate or conclude the business arrangement in this Letter. Each party
acknowledges that it will not take any action or refrain from taking action in
reliance on this Letter, and any such reliance will be at its own risk.



K.  Non-binding Effect

 As indicated above, this Letter of Intent is intended to be a legally
non-binding agreement, enforceable in accordance with its terms as set forth in
this Letter except as otherwise indicated in this Letter.

Please sign and date this Letter of Intent and return a copy to us to confirm
our mutual understandings and agreement.

























Very truly yours,










Probe Manufacturing, Inc.







By: /s/ Reza Zarif

       Reza Zarif, CEO











AGREED TO AND ACCEPTED:

Solar Masters

By:/s/ William Kaufman

Name: William Kaufman

Title: Managing Director

Date: 7/24/08










1

25242 Arctic Circle Drive, Lake Forest, California   92630, T (949) 206-6868, F
(949) 206-6869 www.probemi.com


